Citation Nr: 0610382	
Decision Date: 04/11/06    Archive Date: 04/26/06

DOCKET NO.  03-29 053A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for 
cholecystolithiases.

2.  Entitlement to service connection for pellagra.

3.  Entitlement to service connection for irritable bowel 
syndrome.

4.  Entitlement to a compensable evaluation for malaria.

5.  Entitlement to an initial rating higher than 30 percent 
for post-traumatic stress disorder, including a rating higher 
than 50 percent as of July 3, 2003.

6.  Entitlement to an effective date earlier than November 
14, 2000, for the grant of service connection for post-
traumatic stress disorder.

7.  Whether new and material evidence has been obtained to 
reopen the previously denied claim of entitlement to service 
connection for malnutrition.

8.  Whether new and material evidence has been obtained to 
reopen the previously denied claim of entitlement to service 
connection for beriberi with swollen hands and feet.

9.  Whether new and material evidence has been obtained to 
reopen the previously denied claim of entitlement to service 
connection for degenerative joint disease of the right 
shoulder.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from November 1941 to 
October 1942, and from February 1945 to April 1946.  The 
veteran had honorable service during World War II and was a 
prisoner of war of the Japanese Imperial Army from April 10, 
1942 to October 4, 1942.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manila, 
Philippines, which denied the benefits sought on appeal.

The issue of entitlement to a higher initial rating for post-
traumatic stress disorder is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran was a prisoner of war (POW) and interned over 
thirty days.

3.  The veteran did not develop cholecystolithiases during 
service and his treatment for that disability in 2004 was not 
a result of service.

4.  The veteran does not have current diagnoses of pellagra 
or irritable bowel syndrome.

5.  The veteran does not have active malaria or residual 
damage to his liver or spleen as a result of malaria.

6.  The veteran filed his initial claim of entitlement to 
service connection for post-traumatic stress disorder on 
April 14, 1999, and showed symptoms of the disorder upon VA 
examination in September 1999.

7.  The veteran was first diagnosed as having post-traumatic 
stress disorder upon VA examination in May 2002.

8.  The RO denied entitlement to service connection for 
malnutrition, beriberi, and degenerative joint disease of the 
right shoulder in a November 1993 rating decision.  The 
veteran was notified of this decision and submitted a notice 
of disagreement.  A Statement of the Case was issued in 
January 1994, but the veteran did not perfect his appeal by 
submitting a substantive appeal.

9.  Evidence submitted since the time of the RO's November 
1993 rating decision does not bear directly or substantially 
upon the issues at hand, is duplicative and/or cumulative, 
and is not so significant that it must be considered in order 
to fairly decide the merits of the claims.


CONCLUSIONS OF LAW

1.  Cholecystolithiases were not incurred in or aggravated by 
service, nor are they presumed to have been incurred as a 
result of service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005). 

2.  Pellagra was not incurred in or aggravated by service, 
nor is it presumed to have been incurred as a result of 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2005). 

3.  Irritable bowel syndrome was not incurred in or 
aggravated by service, nor is it presumed to have been 
incurred as a result of service.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2005). 

4.  Criteria for a compensable rating for malaria have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-
4.16, 4.88b, Diagnostic Code 6304 (2005).

5.  Criteria for an effective date of April 14, 1999, for the 
grant of service connection for post-traumatic stress 
disorder have been met.  38 U.S.C.A. §§ 5107, 5110 (West 
2002); 38 C.F.R. §§ 3.102, 3.400 (2005).

6.  Evidence obtained since the RO denied entitlement to 
service connection for malnutrition, beriberi, and 
degenerative joint disease of the right shoulder is not new 
and material.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2002).

7.  The November 1993 rating decision denying service 
connection for malnutrition, beriberi, and degenerative joint 
disease of the right shoulder is final and the claims are not 
reopened.  38 U.S.C.A. §§ 1110, 7105 (West 2002); 38 C.F.R. 
§ 20.1103.

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In letters dated in October 2001, March 2004, July 2004, and 
March 2005, VA notified the veteran of the information and 
evidence needed to substantiate and complete his claims, 
including what part of that evidence he was to provide and 
what part VA would attempt to obtain for him.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The letters also 
generally advised the veteran to submit any additional 
information in support of his claims.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  Additional notice of the 
five elements of a service-connection claim was not provided 
as is now required by Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (March 2006).  The Board specifically finds, 
however, that the veteran is not prejudiced in this case as 
the claims addressed in this decision unfavorably are for 
entitlement to service connection and for an increased rating 
and the veteran has been given specific notice with respect 
to those elements of a service-connection claim.  His claim 
of entitlement to an earlier effective date for the grant of 
service connection for post-traumatic stress disorder is a 
full grant of the benefits sought and, as such, the Board 
finds that the veteran is not prejudiced by any notice 
deficiencies with respect to that claim.  The lack of notice 
of additional benefits that stem from the grant of service 
connection cannot prejudice the veteran with respect to the 
claims here denied as the initial threshold of granting 
service connection has not been reached.  Accordingly, the 
Board finds that VA met its duty to notify the veteran of his 
rights and responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the initial appealed AOJ decision was pending at 
the time the VCAA was enacted and, as such, notice prior to 
the decision was not possible.  The Court acknowledged in 
Pelegrini that some claims were pending at the time the VCAA 
was enacted and that proper notice prior to the initial AOJ 
decision was impossible.  The Court specifically stated in 
Pelegrini that it was not requiring the voiding or 
nullification of any AOJ action or decision, only finding 
that appellants are entitled to VCAA-content-complying 
notice.  Thus, the timing of notice in this matter does not 
nullify the rating actions upon which this appeal is based 
and the Board specifically finds that the veteran was not 
prejudiced by post-AOJ decision notice because he was given 
sufficient time to submit and/or identify any and all 
evidence necessary to substantiate his claims.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence, 
scheduling him for physical examinations, and by affording 
him the opportunity to give testimony before an RO hearing 
officer and/or the Board, even though he elected not to do 
so.  It appears that all known and available records relevant 
to the issues here on appeal have been obtained and are 
associated with the veteran's claims file, and the veteran 
does not appear to contend otherwise.  Thus, the Board finds 
that VA has done everything reasonably possible to notify and 
to assist the veteran and that no further action is necessary 
to meet the requirements of the VCAA.

Service Connection

The veteran asserts that he developed cholecystolithiases as 
a result of his period of POW-status.  He contends that the 
malnourishment and poor treatment experienced during 1942 
eventually caused him to develop gall stones in 2004.  The 
veteran has not submitted any medical evidence to support his 
claim, but he argues that this disability should be accepted 
as a presumptively service-connected disability for POWs.

The veteran also asserts that he has stomach problems and 
requires the use of medication and a restricted diet to 
control his abdominal pains and bouts of diarrhea and 
constipation.  He contends that he has an irritable bowel 
syndrome and that service connection for such should be 
awarded on a presumptive basis.

The veteran has a number of claims pending with respect to 
diseases recognized as POW disabilities which will be 
discussed below as the claims have been previously denied.  
Although the record was certified to the Board with pellagra 
listed as one of the POW disabilities that had been 
previously denied, the first denial of the claim of 
entitlement to service connection for pellagra is the rating 
decision here on appeal.  As such, the claim that the veteran 
experienced pellagra during his period of service is here 
addressed on the merits.  The veteran does not contend that 
he has current symptoms associated with pellagra, only that 
he should be awarded service connection for the disability 
because it was experienced during service.

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  When a veteran seeks service connection for a 
disability, due consideration shall be given to the 
supporting evidence in light of the places, types, and 
circumstances of service, as evidenced by service records, 
the official history of each organization in which the 
veteran served, the veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154; 
38 C.F.R. § 3.303(a).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

When a veteran is a prisoner of war who was interned or 
detained for not less than 30 days, certain diseases set 
forth in 38 C.F.R. § 3.309(e) shall be service connected if 
manifest to a degree of 10 percent or more at any time after 
discharge or release from active service even though there is 
no record of such disease during service, provided the 
rebuttable presumption provisions of 38 C.F.R. § 3.307 are 
also satisfied.  Pellagra and irritable bowel syndrome are 
both listed as recognized disabilities associated with POW-
status; cholecystolithiases are not.  

The evidence of record clearly shows that the veteran was 
interned as a POW for more than thirty days.  As such, he is 
entitled to the presumptions afforded POWs.  Because he does 
not have to show that he was treated for a disability 
recognized as a POW disability during service, he only needs 
to show that he has a current diagnosis of the recognized 
disability.

The medical evidence of record does not include diagnoses of 
pellagra or irritable bowel syndrome.  There are notations of 
the veteran being prescribed medication for stomach pain and 
being advised to add fruit and fruit juices to his diet, but 
he is not shown to have either pellagra or an irritable bowel 
syndrome.  It is important to point out that pain is not in 
and of itself a disability.  See Sanchez-Benitez v. Principi, 
259 F.3d 1356, 1361 (Fed. Cir. 2001) (absent a disease or 
injury incurred during service, the basic compensation 
statutes cannot be satisfied).  As such, service connection 
for pellagra and irritable bowel syndrome must be denied even 
though the veteran has complained of various symptoms that 
may be associated with those disabilities because he is not 
currently diagnosed as having the disabilities.

As for cholecystolithiases, the veteran was treated for the 
disorder in 2004 and it resolved.  The medical records 
surrounding that treatment do not include any reference to 
the veteran's service approximately sixty years earlier, only 
that the gall stones of unknown origin were treated.  The 
veteran does not dispute this, but argues that the disorder 
should be presumed to be a result of the heinous treatment he 
experienced during service.

The Board certainly acknowledges that the veteran underwent 
terrible treatment and lived with poor nourishment during his 
period of internment, however, the law dictates that only the 
disabilities listed at 38 C.F.R. § 3.309(c) be recognized as 
POS disabilities.  If the veteran believes the list should be 
expanded, this must be addressed to legislators as the Board 
has no authority to step outside of the regulations.  
Consequently, absent evidence of treatment for gall stones 
during service with the episode experienced in 2004 being 
related thereto and/or medical evidence linking the post-
service gall stones to the veteran's period of service, 
service connection must also be denied for 
cholecystolithiases.

Increased Rating

The veteran requests that a compensable rating be assigned 
for malaria because he had to endure such difficult times 
during his period of internment during World War II.  He 
does not complain of current symptoms related to malaria 
and, in fact, notes on several occasions that he would be 
surprised if he had any residuals of the disease in this day 
and age of modern medicine.  Thus, it appears that his claim 
is based solely on his desire to be compensated for being a 
prisoner of war.

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has been established and an 
increase in the disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

Malaria is evaluated under 38 C.F.R. § 4.88b, Diagnostic Code 
6304, as 100 percent disabling while the disease is active.  
If the disease is not active, the residuals, if any, are to 
be evaluated based on the damage on the liver or spleen.  
There is no provision for assignment of a compensable rating 
based solely on the fact that an individual had active 
malaria at one time in his life.

The medical evidence of record clearly shows that the veteran 
does not have residuals of malaria nor does he have active 
malaria.  In September 2004, there was no malarial parasite 
seen on thick or thin smear.  Upon VA examination in November 
2004, a malaria smear was again noted to be negative.

Given the evidence as outlined above, the Board finds that 
the most appropriate evaluation for assignment is the 
noncompensable rating assigned as there is no evidence of 
active malaria and no evidence of either liver or spleen 
damage as a result of the malaria experienced in the 1940s.  
Accordingly, a compensable rating for malaria is denied.

Earlier Effective Date

The veteran submitted his first claim of entitlement to 
service connection for post-traumatic stress disorder on 
April 14, 1999.  The claim was denied in an April 2000 
rating decision as there was no diagnosis of the disability.  
The veteran appealed that decision in August 2000.  
Interestingly, the RO treated correspondence received on 
November 14, 2000, as a new claim instead of a continuation 
of the initial claim.

The veteran underwent VA examination in September 1999 and 
was found to have symptoms such as disturbed sleep and 
nightmares that are generally associated with post-traumatic 
stress disorder.  The examiner, however, found that the 
symptoms were not of such severity as to rise to the level 
of a diagnosis of post-traumatic stress disorder.  Upon VA 
examination in May 2002, the veteran was found to have post-
traumatic stress disorder and the examiner specifically 
noted that the veteran had been carrying around his bitter 
feelings about his POW status for many years.

The veteran has never participated in treatment for post-
traumatic stress disorder.  As such, the first confirmed 
diagnosis of the disorder is dated in May 2002.  The 
examiner at that time noted the veteran's history of 
participation in the Bataan death march and years of 
isolation and irritability associated with his recollections 
of war.

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation, or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  See 
38 C.F.R. § 3.400.  If application for benefits is received 
within one year of discharge or release from service, the 
effective date of an award of disability compensation shall 
be the day following the date of discharge or release from 
service.  See 38 U.S.C.A. § 5110(b)(1).

It is important to note at this juncture that it is the 
defined and consistently applied policy of VA to administer 
the law under a broad interpretation, consistent, however, 
with the facts shown in every case.  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. 
§ 3.102.

Given the evidence as outlined above, the Board finds that 
although the veteran did not have a confirmed diagnosis of 
post-traumatic stress disorder until May 2002, it is apparent 
that some form of the disability was present at the time he 
filed his initial claim in April 1999.  Because the VA 
examiner pointed out in 1999 that the veteran had symptoms 
associated with the disability, the Board will resolve all 
reasonable doubt in favor of this veteran who served so 
honorably and assign an effective date of April 14, 1999, the 
date of receipt of the initial claim, for the grant of 
service connection for post-traumatic stress disorder.

New and Material Evidence

In November 1993, the RO denied service connection for 
malnutrition, beriberi, and degenerative joint disease of the 
right shoulder, finding that there was no evidence of current 
disability due to POW status and no evidence of degenerative 
joint disease having its origin in service or within one year 
of the veteran's discharge from service.  The veteran was 
given notice of the rating decision and he submitted a notice 
of disagreement.  A Statement of the Case was issued in 
January 1994, but the veteran did not perfect his appeal by 
submitting a substantive appeal as required by 38 C.F.R. 
§ 20.202.  Accordingly, the RO decision became final.  See 
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

The veteran now seeks to reopen his claims for service 
connection for malnutrition, beriberi, and degenerative 
joint disease of the right shoulder.  Despite the finality 
of a prior adverse decision, a claim will be reopened and 
the former disposition reviewed if new and material evidence 
is presented or secured with respect to the claim which has 
been disallowed.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  
For claims filed prior to August 29, 2001, such as this 
claim, "new and material evidence" is defined as evidence 
not previously submitted to agency decision makers which 
bears directly and substantially upon the specific matter 
under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  See 38 C.F.R. § 3.156(a); see also Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).  With these considerations, 
the Board must now review all of the evidence which has been 
submitted by the veteran or otherwise associated with the 
claims folder since the last final decision in November 
1993.  The credibility of new evidence is to be presumed.  
See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

At the time of the November 1993 rating decision, the 
evidence of record including evidence that the veteran was a 
POW interned for longer than 30 days who was noted to have 
experienced malaria, dysentery, malnutrition, and beriberi 
during his period of internment.  The record also included 
the finding in March 1946 that the veteran had not 
experienced any permanent disabilities as a result of the 
disorders he experienced during service.  There was evidence 
of right shoulder degenerative joint disease, but nothing in 
the record to suggest that the veteran had residuals of 
malnutrition and/or beriberi.  In fact, the veteran advised 
VA on a number of occasions that he would be surprised if he 
experienced malnutrition because of his exposure to decent 
foods upon his return to civilian living.

Since the time of the November 1993 rating decision, there 
has been no medical evidence obtained showing current 
diagnoses of malnutrition or beriberi.  The veteran is 
shown, however, to have degenerative joint disease of the 
right shoulder.  Upon VA examination in May 2002, it was 
noted that the veteran had bilateral shoulder discomfort 
consistent with mild degenerative joint disease.  The 
examiner opined at that time that the veteran showed no 
signs of arthritis out of proportion with a man of his age.

The veteran has submitted numerous statements since the 
November 1993 rating decision, but he has not submitted any 
medical evidence linking his current right shoulder pain to 
his period of service.  He seems to argue that each of his 
complaints should be considered to be a result of his period 
of service because he had to go through such deplorable 
circumstances as a POW.

Although the Board acknowledges the veteran's honorable 
service and applauds his ability to return to civilian life 
and be a productive member of society for many years, it is 
bound by the law.  The evidence obtained since November 1993 
is considered new, but it is not material because it does 
not bear directly and substantially upon the specific matter 
of showing current disability that is the result of service.  
Consequently, the veteran's claims are not reopened and 
remain denied.


ORDER

Service connection for cholecystolithiases is denied.

Service connection for pellagra is denied.

Service connection for irritable bowel syndrome is denied.

A compensable evaluation for malaria is denied.

An effective date of April 14, 1999, for the grant of service 
connection for post-traumatic stress disorder is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.

New and material evidence having not been obtained, service 
connection for malnutrition remains denied.

New and material evidence having not been obtained, service 
connection for beriberi with swollen hands and feet remains 
denied.

New and material evidence having not been obtained, service 
connection for degenerative joint disease of the right 
shoulder remains denied.


REMAND

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2002 grant of service 
connection for post-traumatic stress disorder and the 
assignment of an initial rating of 30 percent.  The veteran 
appeals the assignment of the initial rating, which is a 
downstream issue from the original claim of entitlement to 
service connection.

VA has duties under the VCAA to apprise a claimant of the 
evidence necessary to substantiate his claim for benefits and 
to make reasonable efforts to assist a claimant in obtaining 
evidence unless no reasonable possibility exists that such 
assistance will aid in substantiating the claim.  Notice of 
the five elements of a service-connection claim, including 
evidence needed to assign an initial rating, must also be 
provided.  See Dingess/Hartman v. Nicholson, Nos. 01-1917 and 
02-1506 (March 2006).  Unfortunately, the veteran was only 
provided notice of the evidence necessary to substantiate the 
underlying claim of entitlement to service connection for 
post-traumatic stress disorder.  As such, this matter must be 
remanded to ensure that proper notice is provided with 
respect to the claim of entitlement to a higher initial 
rating.

Therefore, this appeal is REMANDED for the following action:

1.  Provide notice to the veteran of his 
rights and responsibilities under the 
VCAA with respect to his claim of 
entitlement to a higher initial rating 
for post-traumatic stress disorder.  
Perform all necessary development.


2.  When the development requested has 
been completed, the case should again be 
reviewed on the basis of the additional 
evidence.  If the benefit sought is not 
granted, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to cure a procedural defect and 
the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
veteran is free to submit any additional evidence and/or 
argument he desires to have considered in connection with his 
current appeal.  No action is required of the veteran until 
he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


